DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 - 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1- 20 of Ramezani U.S. Patent No. 8725306. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims overlap in scope with the claims of the patent.

Current Application: 16788514
US Patent: 8725306
Claim 1:
A computer-implemented method for controlling electric vehicle charging infrastructure that is used by a plurality of electric vehicles, the infrastructure comprising a plurality of charging points, 
the method comprising: 
receiving schedule information for the electric vehicles, the schedule information including, for each of the electric vehicles, at least one vehicle power characteristic; 
determining at least one power constraint for each of the electric vehicles based on the vehicle power characteristic;
 receiving an arrival indication for a respective one of the electric vehicles; and 
assigning the respective electric vehicle to charge at one of the charging points for at least one time interval according to the respective power constraint.

A computer program product, the computer program product being tangibly embodied on a non-transitory, computer-readable storage medium and including executable code that, when executed, 
is configured to cause at least one data processing apparatus to: 
determine a plurality of electric charging schedules for one or more electric vehicles; determine, for each of the electric charging schedules, a plurality of charging objective values; 
assign a weight to each of the charging objective values, wherein one set of weights is used for the plurality of electric charging schedules; 
calculate a fitness value for each of the electric charging schedules based on the plurality of charging objective values for each respective electric charging schedule and the set of weights; identify the electric charging schedule having a highest fitness value; and 
select the electric charging schedule having the highest fitness value for charging one or more electric vehicles.

A non-transitory computer-readable medium storing processor-executable instructions, which, when loaded and executed on a computer system, cause the computer system to: 
receive schedule information for the electric vehicles, the schedule information including, for each of the electric vehicles, at least one vehicle power characteristic; 
determine at least one power constraint for each of the electric vehicles based on the vehicle power characteristic; 
receive an arrival indication for a respective one of the electric vehicles; and 
assign the respective electric vehicle to charge at one of the charging points for at least one time interval according to the respective power constraint.

A computer implemented method performed by a processor, the method comprising: 
determining a plurality of electric charging schedules for one or more electric vehicles; determining, for each of the electric charging schedules, a plurality of charging objective values; 
assigning a weight to each of the charging objective values, wherein one set of weights is used for the plurality of electric charging schedules; 
calculating a fitness value for each of the electric charging schedules based on the plurality of charging objective values for each respective electric charging schedule and the set of weights; identifying the electric charging schedule having a highest fitness value; and selecting the electric charging schedule having the highest fitness value for charging one or more electric vehicles.

A computer system for controlling electric vehicle charging infrastructure, the charging infrastructure for use by a plurality of electric vehicles, the infrastructure comprising a plurality of charging points, the system comprising: at least one processor configured to: 
receive schedule information for the electric vehicles, the schedule information including, for each of the electric vehicles, at least one vehicle power characteristic; 
determine at least one power constraint for each of the electric vehicles based on the vehicle power characteristic; 
receive an arrival indication for a respective one of the electric vehicles; 
assign the respective electric vehicle to charge at one of the charging points for at least one time interval according to the respective power constraint.

An apparatus comprising: 
scheduling logic configured to determine a plurality of electric charging schedules for one or more electric vehicles; 
charging objective value determination logic configured to determine, for each of the electric charging schedules, a plurality of charging objective values; 
weight assignment logic configured to assigning a weight to each of the charging objective values, wherein one set of weights is used for the plurality of electric charging schedules; 
fitness value logic configured to calculate a fitness value for each of the electric charging schedules based on the plurality of charging objective values for each respective electric charging schedule and the set of weights; 
a comparator configured to identify the electric charging schedule having a highest fitness value; and selection logic configured to select the electric charging schedule having the highest fitness value for charging one or more electric vehicles.


Regarding claims 1 – 13, 15 – 17, 19 and 20, claims are dependent upon claims 1, 14, and 18, please see arguments above.








Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210402885 A1	Boyd; Jeffrey Alan et al.
US 20190255963 A1	GOEI; Esmond
US 20190202315 A1	WILDING; Werner et al.
US 9581997 B1	Penilla; Angel A. et al.
US 20150286965 A1	AMANO; HIROSHI et al.
US 9103686 B2	Pettersson; Bo
US 20120316717 A1	Daum; Wolfgang et al.
US 20120245750 A1	Paul; Topon Kumar et al.
US 6941197 B1	Murakami; Hiroshi et al.





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859